DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “A vehicle, such as an aircraft”.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 is rejected because it depends from claim 18.
	
Claim Interpretation – Means Plus Function
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In particular, the “mode separating means” and the “conditioning means” in claim 1 are interpreted under 112(f).




Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
WO 2017141854 (Ishikawa; see the Examiner provided translation from the EPO) is the closest art of record.  Ishikawa at FIG. 4 illustrates an optical receiver including MMF 20, a separator 31, plural SMF 32, and a “combiner” 33.  

    PNG
    media_image1.png
    657
    384
    media_image1.png
    Greyscale

See, for example, the paragraph spanning pages 6-7:
FIG. 4 is a block diagram showing a configuration of the receiving apparatus for spatial optical communication of the present embodiment. The spatial light receiver 300 shown in FIG. 4 as an example of the receiving apparatus of the spatial optical communication includes, similarly to the second embodiment, a multimode fiber 20, a mode separator 31, a single mode fiber 32, a signal processing unit And a signal combining unit 33 as an example of the signal combining unit. Further, the spatial light receiver 300 of FIG. 4 includes a reception optical system 11 instead of the reception optical system 10 of the second embodiment.
Regarding the “combining unit” 33, the language is unclear.  It may be that this is a result of the translation.  However, see page 5, second to last paragraph:
FIG. 3 is a block diagram showing the configuration of the receiving apparatus for spatial optical communication of the present embodiment. The spatial light receiver 200 shown in FIG. 3 as an example of a receiving apparatus for spatial optical communication includes a receiving optical system 10 and a multimode fiber 20 as in the first embodiment. The spatial light receiver 200 in FIG. 3 further includes a mode separator 31, a plurality of single mode fibers 32, and a signal combining unit 33 as an example of a signal processing unit.
In other words, the “combining unit” 33 appears to be a signal processor, not a combining means and corresponding method step that combines the single mode beams into a combined beam as described and claimed in the present application.  This interpretation is also consistent with other art in this area, such as the DSP 242 in Takahashi, discussed below.
US 2017/0264365 (Takahashi) at FIG. 2 illustrates an optical receiver including MM Medium 221, MMF 222, a mode separating unit 231, plural SMF 232, and a DSP 242.  

    PNG
    media_image2.png
    407
    1117
    media_image2.png
    Greyscale

See:
[0046] The free space optical receiver 200 includes a light collecting unit 210 serving as a light collecting means, a multimode medium 221 serving as a multimode light exciting means, a multimode fiber (MMF) 222 serving as a multimode transmission medium, and a mode separating unit 231 serving as a mode separating means. The multimode medium 221 and the multimode fiber (MMF) 222 constitute a multimode light generating means.

[0047] The free space optical receiver 200 further includes a plurality of single mode transmission media 232, a plurality of optical receivers 233 serving as light receiving means, a signal selector (a selector) 241 serving as a signal selection means, and a signal processor (DSP) 242 including a signal processing means and a photoelectric conversion means.
However, this does not teach the combining means and corresponding method step that combines the single mode beams into a combined beam as described and claimed in the present application.  

US 2017/0299812 (Zhao) at FIG. 2 illustrates a mode converter used between an optical mode mux and mode demux.  

    PNG
    media_image3.png
    470
    756
    media_image3.png
    Greyscale

In particular, this is a MM waveguide interconnection with plural single mode waveguides into the mux, plural single mode waveguides out of the demux, and the mode converter in between and connected with MM waveguides.  
Although FIG. 2 illustrates a mode demux with MM waveguide as an input and plural SM waveguides as outputs, it does not appear obvious how one would combine this teaching with Ishikawa to implement the combining unit 33.  For example, Ishikawa does not illustrate the signal combining unit 33 having optical outputs consistent with the mode converter taught in this reference (e.g., FIG. 4 shows the signal combining unit 33 with no optical outputs), and Ishikawa does not appear to teach the combining unit 33 having the functionality of the interconnection of FIG. 2 of Zhao. 
US 2019/0379454 (Mitchell) at FIG. 1 teaches a free space optical receiver including a fiber bundle 106 for detecting the alignment of the received signal and Tx/Rx Fiber 112 for transmitting and receiving the data signals.  

    PNG
    media_image4.png
    466
    729
    media_image4.png
    Greyscale

Mitchell teaches to detect the orientation of the incoming signals and to control the signal transmission and reception operations accordingly.  See, for example, [0021]:
… The position of the fore optic 102 may be physically controlled by the control system 110. For example, based on position information from the detection sensors 108, the control system 110 may adjust the position of the fore optic 102 such that the received light 120 is centered upon the Tx/Rx subassembly 104.
See, for example, FIGS. 3A and 3B which illustrate an array of fibers (i.e., fiber bundle 106) which carry optical signals to the detection sensors 108.  

    PNG
    media_image5.png
    1074
    603
    media_image5.png
    Greyscale

FIG. 3C shows details of the fiber used in the receiver including the combination of wavefront sensor plane 212, fiber bundle 106, receiver electronics 118, and detection sensors 108.  

    PNG
    media_image6.png
    939
    720
    media_image6.png
    Greyscale

Other embodiments with different numbers and arrangements of the fiber bundle are illustrated in FIGS. 4A, 4B, and 4C.  As can be seen in these figures, the various fiber bundle arrangements capture light in a two-dimensional planar array after the light has passed through the lens of the fore-optic 102.  
Mitchell also teaches that it was known to use optical fiber between optics and photodetectors as illustrated in FIG. 1.  Regarding the fore optics, see, for example, [0021]:
… the fore optic 102 is an optical component that directs received light 120 signals to the Tx/Rx subassembly 104 and directs transmit light 120 signals from the Tx/Rx subassembly 104 to the remote FSO node 100. For instance, the fore optic 102 may include a lens and/or a beam expander.  …  The fore optic 102 may be configured to spread, focus, redirect, and otherwise modify the light 120 passing through the fore optic 102. The fore optic 102 may also include optical components configured to reduce external effects not relevant to beam column alignment of the received light 120. For example, the fore optic 102 includes a component that reduces atmospheric scintillation effects. The fore optic 102 may be as simple as a single lens or it may include additional optical components, such as diffusers, phase screens, beam expanders, and lenses. Additional information regarding example fore optic 102 designs that may be used in various embodiments of this description can be found in application Ser. No. 15/243,858 which is incorporated by reference herein in its entirety.

US 2005/0025492 (Marazzi) at FIG. 1 teaches a free space optical receiver with a splitter plate 2 which splits a portion of the incoming light to a device 3 for detecting and correcting the orientation of the receiver.  

    PNG
    media_image7.png
    468
    525
    media_image7.png
    Greyscale

See also:
[0031] The converging incoming light beam IL encounters the splitter plate 2 that, by means of a proper coating of its surfaces, allows the major part of the signal IL1 to pass through and continue to be focalized on the main receiver device 1 which could be for example of the type using avalanche photodiodes (APD). 

 [0033] If the incoming light IL (and IL1) is not focused onto the center of the quad cells device 3, the four photodiodes incorporated in the quad cell device would then give different values of voltages generated at their respective outputs and these differential values can be amplified and used for determining the deviation of the incoming light IL and correcting the position of the receiver 1 by actuating certain driving means for performing the desired correction of the position as will be described in below. 

FIG. 2 teaches a tracking device using feedback to control a steering mirror:

    PNG
    media_image8.png
    744
    412
    media_image8.png
    Greyscale


US 2008/0102657 (Lang) at FIG. 6 illustrates different known design for a free space optical receiver including a cut away view of a tapered hollow tube or cap leading to an opening 45 in a housing.  

    PNG
    media_image9.png
    614
    550
    media_image9.png
    Greyscale

It teaches the inner surface of the tube reduces light reflectance.  See, for example, [0003]:
Also known are tubes for optical transmitting and/or receiving elements that are positioned in the initial terminal area of the tube. Starting from the second terminal area, which is turned away from the optical transmitting and/or receiving elements and where an optical element, e.g., a lens, is positioned, light enters the tube, and scattered light is absorbed in the intermediate space between the optical element and the transmitting and/or receiving element. To achieve this end, the inner area of the tube is often provided with a black, light-absorbing surface. DE 44 30 778 C2 refers to a tube in which longitudinal ribs are formed on the tube surface in the intermediate area between the lens and the transmitting and/or receiving element. Incoming optical radiation of a disruptive nature is absorbed by these ribs and is reflected multiply. Tubes of this kind are used, e.g., in light scanners or light barriers, where they are housed jointly with a circuit board on which the appropriate electronic components are positioned.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636